28 So. 3d 280 (2010)
Jessica GATLIN, Individually and on Behalf of the Minor Child, Joey Collins, Jr.; Jerry Nathiel Nelson and Catrina Trayshon Sterling-Nelson, Individually and on Behalf of the Minor Children, Taylor Fayer Nelson, Jerry Nathaniel Nelson, and Jacob Neil Nelson
v.
Guy A. KLEINHEITZ, Wheels Inc., Varian Medical Systems, Inc., ABD Insurance & Financial Services, Estate of Sharon M. Bolton, Evelyn J. Johnson, and Allstate Indemnity Company.
No. 2010-C-0084.
Supreme Court of Louisiana.
February 26, 2010.
Denied.
KNOLL, J., would grant.
CLARK, J., would grant.